o f f i c e o f t h e c h i e f c o u n s e l number release date conex-110468-12 uil ------------------------------- --------------------------- ----------------------------- dear ---------------------- department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date this letter responds to your inquiry dated date to commissioner shulman regarding the payments that you receive for the care of your adult son as the care provider in a certified family home in idaho commissioner shulman asked us to respond to your letter as a certified family home provider you receive payment for the care of your son from medicaid funds you represent that you are a foster care provider of your son a foster care provider may exclude from income qualified_foster_care_payments including difficulty_of_care_payments sec_131 of the internal_revenue_code the irs has taken the position in program manager technical_advice that a biological parent of a disabled child may not exclude payments under sec_131 because care by a biological parent is not foster care pmta as you point out the facts in 99_tc_59 differ in some respects from your situation nevertheless your situation appears to be covered by the pmta the service has posted q as on www irs gov concerning family caregivers see http www irs gov businesses small article id html you ask about the social_security payments that your son receives and that he uses to pay for his room and board your letter does not specify the type of social_security payments he receives if the payments he receives are supplemental_security_income ssi payments ssi payments are not taxable to him see publication tax highlights for persons with disabilities conex-110468-12 we hope this information is helpful if you have any questions please contact ------------ ---------- or -------------------at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
